      Case 1:20-cv-00127-SPW-TJC Document 5 Filed 08/25/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

CYNTHIA CARSEN,                                    CV 20-127-BLG-SPW-TJC

                    Plaintiff,
                                                   ORDER GRANTING
vs.                                                MOTION TO PROCEED IN
                                                   FORMA PAUPERIS
COLUMBIA DEBT RECOVERY,
LLC, d/b/a Genesis,

                    Defendant.

      Plaintiff Cynthia Carsen (“Plaintiff”) has filed an amended motion to

proceed In Forma Pauperis. (Doc. 4.) Plaintiff’s application once again appears

to erroneously list a monthly income of $8,796. The Court takes this as a simple

error as the income expected for the “next month” is $733, which is the divisible

product of $8,796 per annum. Thus, Plaintiff makes the showing required by 28

U.S.C. § 1915(a). Because it appears that Plaintiff lacks sufficient funds to

prosecute this action, the Court will grant her motion.

      Plaintiff is advised that, pursuant to the federal statute governing

proceedings in forma pauperis, federal courts must engage in a preliminary

screening of cases to assess the merits of the claims. 28 U.S.C. § 1915(e)(2).

Here, the Court has considered whether Plaintiff’s Complaint is frivolous,

malicious, fails to state a claim, or seeks solely monetary relief from a defendant

who is immune. Id. Construing Plaintiff’s Complaint, the Court cannot say at this
      Case 1:20-cv-00127-SPW-TJC Document 5 Filed 08/25/20 Page 2 of 3



stage in the proceedings that it meets any of these criteria. Accordingly, the Court

will order that Defendant be served.

      Based on the foregoing, IT IS ORDERED that:

      (1) Plaintiff’s motion to proceed in forma pauperis is GRANTED. The

Clerk’s office shall immediately file Plaintiff’s “Lodged” Complaint.

      (2) Pursuant to Fed. R. Civ. P. 4(d), the Court will ask Defendant to waive

service of summons by executing, or having counsel execute, the attached Waiver

of Service of Summons. The Waiver must be returned to the Court within thirty

(30) days of the entry date reflected on the Notice of Electronic Filing of this

Order. If Defendant chooses to return the Waiver, an answer or appropriate

motion will be due within 60 days of the entry date reflected on the Notice of

Electronic Filing, pursuant to Fed. R. Civ. P. 12(a).

      (3) The Clerk of Court shall forward to the following the documents listed

below:

      Columbia Debt Recovery, LLC
      d/b/a Genesis
      906 SE Everett Mall Way, Ste. 301
      Everett, Wash. 98208

      •      this Order;

      •      a Notice of Lawsuit & Request to Waive Service of Summons;

      •      a Waiver of Service of Summons; and

      •      the Complaint.
      Case 1:20-cv-00127-SPW-TJC Document 5 Filed 08/25/20 Page 3 of 3




      (4) Any party’s request that the Court grant relief, make a ruling, or take an

action of any kind must be made in the form of a motion. If a party wishes to give

the Court information, such information must be presented in the form of a notice.

The Court will not consider requests made or information presented in letter form.

      (5) Pursuant to Fed. R. Civ. P. 5(a), all documents presented for the Court’s

consideration must be served by first-class mail upon counsel or, if a party is

proceeding pro se, upon the party. The Certificate of Service must state the date

on which the document was deposited in the mail and the name of the person to

whom the document was sent. The sender must sign the certificate of service.

      IT IS ORDERED.

      DATED this 25th day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
